174 P.3d 1127 (2007)
217 Or. App. 405
STATE of Oregon, Plaintiff-Respondent,
v.
Kurt Paul METTIE, Defendant-Appellant.
050343177; A130026.
Court of Appeals of Oregon.
Argued and Submitted August 7, 2007.
Decided December 26, 2007.
Rankin Johnson IV argued the cause and filed the brief for appellant.
Paul L. Smith, Assistant Attorney General, argued the cause for respondent. With him on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG and ROSENBLUM, Judges.
PER CURIAM.
Affirmed. State v. Rodriguez, 217 Or.App. 24, ___ P.3d ___ (2007).